Ana],

MINISTERIO DE ENERGIA Y MINAS

Señor Notario:

Sírvase usted extender en su registro de escrituras públicas, una en la que conste el Contrato
de Inversión en Exploración que celebran el ESTADO PERUANO, debidamente representado
por el Director General de Minería, Ingeniero Víctor Manuel Vargas Vargas, identificado con
Documento Nacional de Identidad N” 08212064, autorizado por el artículo 13” del Reglamento
de la Ley N” 27623 y modificatoria, aprobado por Decreto Supremo N” 082-2002-EF, con
domicilio en Av. Las Artes Sur N” 260, San Borja, Lima 41, a quien en adelante se denominará
el ESTADO; y de la otra parte EXPLORACIONES COLLASUYO S.A.C. identificada con
R.U.C. N” 20476219761, con domicilio en Calle Monterrey N* 341, Oficina N% 802,
urbanización Chacarilla del Estanque, distrito de Santiago de Surco, Lima, debidamente
representada por su Gerente General señor Vernon Arseneau, identificado con Carnet de
Extranjería N* 000282203, según poder inscrito en el Asiento C00011 de la Partida N*
11886399 del Registro de Personas Jurídicas de la Oficina Registral de Lima de la
Superintendencia Nacional de los Registros Públicos - SUNARP, a quien en adelante se le
denominará “EL INVERSIONISTA”;

PRIMERO.- En la fecha, el ESTADO y el INVERSIONISTA han celebrado un Contrato de
Inversión en Exploración al amparo de lo dispuesto en la Ley N” 27623 y su Reglamento
aprobado por el Decreto Supremo N” 082-2002-EF.

SEGUNDO.- Por la presente, ambas partes convienen en elevar a escritura pública el contrato
antes mencionado, el mismo que se insertará, conjuntamente con la Resolución Ministerial N*
004-2009-MEM/DM, publicada en el Diario Oficial El Peruano con fecha 10 de enero de 2009,
que designa al ingeniero Víctor Manuel Vargas Vargas como Director General de Minería y la
Resolución Ministerial N” 178-2010-MEM/DM, publicada en el diario oficial El Peruano con
fecha 26 de abril de 2010, que aprueba la lista de bienes y servicios materia del referido
contrato.

Agregue usted señor notario las demás cláusulas de ley, e inserte los documentos referidos en
la Cláusula Segunda.

Lima, 29 de abril de 2010

Venero hrtesca,.

ESYADO PERUANO EL INVERSIONISTA
SETS

MINISTERIO DE ENERGIA Y MINAS

CONTRATO DE INVERSIÓN EN EXPLORACIÓN

Conste por el presente documento el Contrato de Inversión en Exploración que
celebran:

(i) El Estado Peruano, debidamente representado por el Director General de Minería
del Ministerio de Energía y Minas, ingeniero Víctor Manuel Vargas Vargas, identificado con
Documento Nacional de Identidad N* 08212064, autorizado por el artículo 13” del Reglamento
de la Ley N* 27623, aprobado por Decreto Supremo N* 082-2002-EF, a quien en adelante se
le denominará “EL ESTADO”; y,

(ii) EXPLORACIONES COLLASUYO S.A.C., identificada con R.U.C. N* 20476219761,
con domicilio en Calle Monterrey N” 341, Oficina N* 802, urbanización Chacarilla del
Estanque, distrito de Santiago de Surco, Lima, debidamente representada por su Gerente
General señor Vernon Arseneau, identificado con Carnet de Extranjería N” 000282203, según
poder inscrito en el Asiento C00011 de la Partida N” 11886399 del Registro de Personas
Jurídicas de la Oficina Registral de Lima de la Superintendencia Nacional de los Registros
Públicos - SUNARP, a quien en adelante se le denominará “EL INVERSIONISTA”, en los
términos y condiciones siguientes:

CLÁUSULA PRIMERA: Antecedentes

1.1. EL INVERSIONISTA es titular o concesionario de las Concesiones Mineras
señaladas en el Anexo lll.

1.2. Mediante Ley N* 27623, norma que dispone la devolución del Impuesto General a
las Ventas e Impuesto de Promoción Municipal a los titulares de la actividad minera durante la
fase de exploración, de fecha 8 de enero de 2002, se estableció que los titulares de las
concesiones mineras tendrán derecho a la devolución definitiva del Impuesto General a las
Ventas e Impuesto de Promoción Municipal que les sean trasladados o que paguen para la
ejecución de sus actividades durante la fase de exploración.

1.3. Mediante Decreto Supremo N” 082-2002-EF, de fecha 16 de mayo de 2002, se
aprobó el Reglamento de la Ley N* 27623 y mediante Resolución Ministerial N” 530-2002-
EM/DM, se aprobó el modelo de Contrato de Inversión en Exploración.

1.4. A fin de acogerse al beneficio contemplado en las precitadas normas, EL
INVERSIONISTA ha solicitado con fecha 04 de diciembre de 2009 la suscripción del Contrato
de Inversión al que se refiere el artículo 1” de la Ley N* 27623.

CLÁUSULA SEGUNDA: Objeto del Contrato

Es objeto del presente Contrato permitir el acceso del INVERSIONISTA a los
beneficios del régimen de devolución del Impuesto General a las Ventas e Impuesto de
Promoción Municipal al que se refieren la Ley N* 27623 y su Reglamento, los mismos que no
surtirán efecto de existir incumplimiento por parte del INVERSIONISTA a lo dispuesto en
dichas normas.

MINISTERIO DE ENERGIA Y MINAS

CLÁUSULA TERCERA: Compromisos de las partes
3.1. Compromisos del INVERSIONISTA:

Por medio del presente Contrato, el INVERSIONISTA, se compromete a ejecutar, a
partir de la suscripción del mismo, inversiones en exploración en las concesiones señaladas
en la cláusula 1.1. por un monto de US$ 4'526,800.00 (Cuatro Millones Quinientos Ventiséis
Mil Ochocientos y 00/100 Dólares Americanos), en un plazo de doce (12) meses contados a
partir del mes de abril de 2010 hasta marzo de 2011.

Las inversiones referidas en el párrafo precedente se ejecutarán de conformidad con el
Programa de Inversión que se adjunta como Anexo | y que forma parte integrante del presente
contrato y estarán destinadas a la obtención de los bienes y servicios comprendidos en la lista
aprobada por Resolución Ministerial N* 178-2010-MEM/DM, publicada en el Diario Oficial El
Peruano el 26 de abril de 2010, la misma que como Anexo Il forma parte del presente
contrato.

3.2. Compromisos del ESTADO:

Por su parte, el ESTADO se compromete a otorgar al INVERSIONISTA los beneficios
contemplados en la Ley N* 27623, siempre que éste cumpla con los requisitos establecidos en
dicho dispositivo legal y en su reglamento.

Asimismo, el ESTADO garantiza la estabilidad de este régimen de devolución por lo
que cualquier modificación normativa al mismo, posterior al presente contrato, no le resultará
aplicable.

CLÁUSULA CUARTA: Ajustes al Programa de Inversión

El Programa de Inversión antes mencionado podrá ser modificado en el curso de su
ejecución. La aprobación de cualquier modificación deberá solicitarse a la Dirección General
de Minería del Ministerio de Energía y Minas, siendo de aplicación todas las normas que
regulan la presentación y aprobación de nuevos programas. De ser el caso, luego de la
aprobación de las modificaciones al Programa de Inversión, se procederá a adecuar el
presente contrato mediante addendum.

CLÁUSULA QUINTA: Ejecución del Programa de Inversión

La ejecución del Programa de Inversión será efectuada de acuerdo con lo establecido
en el Reglamento de la Ley N* 27623.

CLÁUSULA SEXTA: Causales de Resolución

Constituyen causales de resolución de pleno derecho del presente contrato, sin que
medie el requisito de comunicación previa, las siguientes:

6.1. El inicio de las operaciones productivas con anterioridad al cumplimiento del
programa de inversión en exploración comprometido. Entiéndase por inicio de operaciones
productivas el término establecido en el segundo párrafo del artículo 3” del Reglamento.

MINISTERIO DE ENERGIA Y MINAS

6.2. La extinción de las concesiones mineras a la que se refiere el numeral 1.1 de la
cláusula primera del presente documento.

CLÁUSULA SÉTIMA: Arbitraje

Cualquier litigio, controversia o reclamación relativa a la interpretación, ejecución o
validez del presente contrato será resuelta mediante arbitraje de Derecho, llevado a cabo en la
ciudad de Lima.

El arbitraje será realizado por un Tribunal Arbitral conformado por tres miembros, de
los cuales cada una de las partes nombrará uno, dentro del plazo de treinta (30) días contados
a partir del pedido de nombramiento, siendo el tercero nombrado de común acuerdo por los
dos primeros, dentro de los treinta (30) días siguientes al nombramiento del segundo árbitro.

El plazo de duración del proceso arbitral no deberá exceder de sesenta (60) días
hábiles, contados desde la fecha de designación del último árbitro y se regirá por lo dispuesto
en el Decreto Legislativo N” 1071, norma que regula el arbitraje y/o las normas que lo
sustituyan o modifiquen.

Los gastos que se generen por la aplicación de lo pactado en la presente cláusula,
serán sufragados por las partes contratantes en igual medida.

Los gastos notariales y/o registrales que origine este contrato, son de cargo del
INVERSIONISTA

CLÁUSULA OCTAVA: Notificaciones

Para los efectos del presente contrato, las partes señalan como sus domicilios los
indicados en la introducción del presente documento, donde se les considerará presentes. Las
notificaciones dirigidas a los domicilios indicados se tendrán por bien hechas. Cualquier
cambio de domicilio deberá notificarse por escrito con una anticipación de diez (10) días
calendario. Las comunicaciones o notificaciones que se cursen antes de tomar conocimiento
del nuevo domicilio, surtirán efecto en el domicilio anterior.

En señal de conformidad, las partes suscriben el presente documento en tres copias
de igual tenor, en Lima, a los 29 días del mes de abril de dos mil diez.

l) 22 No)
EY ESTADO EL INVERSIONISTA
O A E O O A TOO A O TO vor
00'00s oowor'+ | owowr | ooo» | oowoyÍ | oooo5% 90008 00500 0000 ¡AO
. ” 00d ” " "onpasado jeuosiod|
oowo0'0r | oowo0'os | oow00 | oowo0'0: | 000000, ooo00'0: | o000'0s E a
000
'soppueoueguoo Á jevasnpur pepundas ep sorawos|
oow0y'z | o0000' 00 00009 001006 oow00z | oowo0w'z | ooo0'z | 000002 | oo00t | 00005% Ñ cita
A om [bsuoreaunuco aÁnpu! “seuoeotunuos 0p soPWwes|
oowoo0'se | oow0e | ooo000e | oww00e | 00000 oww00'e | 000008 | oow00e | 00008 | 000008 | 000008 O dG ER
000
[RLURIQUIe UONORIOJ e uo SOpeuoDe¡a! sonWwes|
000 soveimidsoy Á sooipeu sonas|
OUR ep u9onasu0s e Á upraezordxs|
v000s'z | 0000s 00008 00005 000 vowo0's | ooo | oow00w's | oow00's | 000009 | 000002 | o000Z | 000007
oowos'o8 | oowoser | oooose | oooose | oo00s8 | 00005 | oo000'0z | o0o00'oz | oooo0roz | oo000's: | 00000» | 00000 | 000000
> o Spepunoe se esed oueseosu sodimbo A seueumbeu|
Lab pp opeuesop Á opwume "omtupOÓU A couDoo|
| [erasnpu aferou “upronasuos “oyas1p ap sonWwos|

oo00s'o0 | 000009 | oo00s'* | ooo0s+ | 000052 oooos'o: | oooo0'Í; | 000001 | 000001 | 000008 | 000052

oowoyzs | oooos'es | oooowes | oowovzs | oooo0'0» | ooooetes | oc

oooor'osy | oowocrz | o0o0rzs | oooowz | ooooo'ze

po pepino

oooo'ezy | oo000s1 | o0o0sts | oowo0os | ooowo0e | oowo0ws | omoose | oocosez | cooo0'8z | 0000015 | ooos'ez | 000052 | 000 aan caes ap ssrgu) PEA

ES scoyeodanise socwues|

00005'L0we o0o00'o0z | oowoo'os» | oowos'zz8 | oooooiore | ooooo'sze | 0owo0'osr |

A cuoooz | cocos | oooooos | conos | caafesua af) soorubosb A soayosó sones]

5000199 SEUESR"seaspr SEyUEono]

000000» o0000s | o0000s | oow0s | o0000s | o0w0s | 00005 | o000s | 000008 [woumguroro, Letonie: “sooojo:pIy 'scogeubesou|

scoyeiogsd aánpu) soouogies Ascaso]

un AoDI9poso A sooueodo! sopwes|
oovos'eso'y | oooo0ss | cows | oooo0s | oowoosez | ooooo'sis | owooo'rsz | oooos'yse | oowoosos | ooooo'ses | oowosrs | oovos'es

¿us9u1N UPPeLOIdX3 ep uo1esedo ep sotowes|

¿SOLAS |
Tel'SRIIA AN) seond9 sSUOpEpeS ueoyA, on]
[ojestogoedss_A sonauojojonsadse 'sanewgnoeds|

:sanala|

asoBy [om OJUNE | —OAW av
ES - >

(soue>Lswy sese/9a uz)
1LOZ OZYVIA Y 0107 aw 30
* NOIDVYO1dX3 NA SINOISYJANI 30 VAVIDONOYO
DVS OANSVTIO9 SINOIDVYO XA
1 OX3NV

ANEXO ll

DPH.

417936

2 NORMAS LEGALES.

EPavano
Lima, lunes 26 de abri de 2010.

Res. N* 3269-2010.- Autorizan al Banco de Crédito del
Perú S.A, la apertura de agencia ubicada en el distrito de
San Isidro, provincia de Lima 417973
Res. N* 3286-2010.- Autorizan a la EDPYME Credivisión
S.A. el traslado de agencia ubicada en el distrito y provincia
de Anta, departamento del Cusco 417974

Res. N* 3291-2010.- Autorizan al Banco de la Nación el
traslado de agencia ubicada en el distrito y provincia de
Jaén, departamento de Cajamarca 417974
Res. N* 3292-2010.- Autorizan al Banco de la Nación
la apertura de agencia en el distrito de Aguas Verdes,
provincia de Zarumilla, departamento de Tumbes 417974

PODER EJECUTIVO

Aprueban lista de bienes y servicios
cuya adquisición otorgará derecho
a la devolución del IGV e Impuesto
de Promoción Municipal a favor de
Exploraciones Collasuyo S.A.C. durante
la fase de exploración

RESOLUCIÓN MINISTERIAL
N* 178-2010-MEM/DM 7

Lima, 22 de abril de 2010
CONSIDERANDO:

Que, mediante Decreto Supremo N* 082-2002-EF se
aprobó el Reglamento de la Ley N* 27623, modificada por
la Ley N? 27662, que dispone la devolución del Impuesto
General a las Ventas e Impuesto de Promoción Municipal
alos titulares de la actividad minera durante la fase de
“exploración;

Que, el inciso c) del artículo 6* del citado reglamento
estipula que el detalle de la lista de bienes y servicios se
aprobará mediante resolución ministerial del Ministerio de
Energía y Minas, previa opinión favorable del Ministerio
de Economía y Finanzas;

Que, por Decreto Supremo N* 150-2002-EF se aprobó
“la lista general de los bienes y servicios cuya adquisición
otorgará el derecho a la devolución definitiva del

.Impuesto General a las Ventas e Impuesto de Promoción
“Municipal;

Que, por Escrito N* 1944729, EXPLORACIONES
COLLASUYO S.A.C. solicitó al Ministerio de Energia
y Minas la suscripción de un Contrato de Inversión en
«Exploración, adjuntando la lista de bienes y servicios cuya

“adquisición le otorgará el derecho a la devolución del
Impuesto General a las Ventas e Impuesto de Promoción
Municipal, durante la fase de exploración;

Que, el Ministerio de Economía y Finanzas mediante
Oficio N* 155-2010-EF/15.01 de fecha 30 de marzo
.de 2010, emitió opinión favorable a la lista de bienes y
servicios presentada por EXPLORACIONES COLLASUYÓ
“S.A.C. considerando que la lista presentada por la citada
empresa coincide con los bienes y servicios aprobados
por el Decreto Supremo N” 150-2002-EF, adecuada al
Arancel de Aduanas vigente;

Con la opinión favorable de la Dirección General de
¿Mineria del Ministerio de Energía y Minas;

De: conformidad con lo dispuesto en el inciso c) del
artículo 6* del Reglamento de la Ley N* 27623, aprobado
por Decreto Supremo N* 082-2002-EF y el articulo 9* del
Reglamento de Organización y Funciones del Ministerio
.de Energía y Minas, aprobado por Decreto Supremo

-N* 031-2007-EM;

7 SE RESUELVE:

Artículo Único.- Aprobar la lista de bienes y servicios
cuya adquisición otorgará el derecho a la devolución del
Impuesto General a las Ventas e Impuesto de Promoción
Municipal a favor de EXPLORACIONES COLLASUYO
S.A.C. durante la fase de exploración, de acuerdo con

el Anexo que forma parte integrante de la presente
resolución ministerial.

Regístrese, comuniquese y publiquese.
PEDRO SÁNCHEZ GAMARRA
Ministro de Energía y Minas
ANEXO - R.M. N* 178-2010-MEM/DM
ANEXO
1 BIENES

N"| SUBPARTIDA
NACIONAL.

2508.10.00.00
3824.90.60.00

DESCRIPCION

BENTONITA.

PREPARACIONES PARA FLUIDOS DE
PERFORACIÓN DE POZOS (LODOS.

PROTECTORES ANTIRRUIDOS DE MATERIA
PLASTICA.

CALZADO CON PUNTERA METÁLICA DE
PROTECCIÓN.

CASCOS DE SEGURIDAD.

BARRAS HUECAS PARA PERFORACIÓN DE
ACEROS ALEADOS O SIN ALEAR

TUBOS DE PERFORACIÓN DE ACERO INOXIDABLE
LOS DEMAS TUBOS DE PERFORACIÓN.

TRÉPANOS Y CORONAS CON PARTE OPERANTE
DE CERMET.

BROCAS CON PARTE OPERANTE DE CERMET.

BARRENAS INTEGRALES CON PARTE OPERANTE
DE CERMET

LOS DEMÁS UTILES CON PARTE OPERANTE DE
CERMET.

TRÉPANOS Y CORONAS EXCEPTO DE CERMET.
BROCAS DIAMANTADAS EXCEPTO DE CERMET.

LAS DEMÁS BROCAS EXCEPTO DE CERMET Y
DIAMANTADAS.

BARRENAS INTEGRALES.

LOS DEMÁS ÚTILES INTERCAMBIABLES DE
PERFORACIÓN Y SONDEO.

LOS DEMÁS ÚTILES INTERCAMBIABLES.

LAS DEMÁS MÁQUINAS OE SONDEO O
PERFORACIÓN AUTOPROPULSADAS.

LAS DEMÁS MÁQUINAS DE SONDEO Y
PERFORACIÓN EXCEPTO AUTOPROPULSADAS.
BALANCINES.

LAS DEMÁS PARTES DE LAS MAQUINAS DE
SONDEO O PERFORACIÓN DE LAS SUBPARTIDAS
84.30.41 U 8430.49.

ESTACIONES BASE.

LOS DEMÁS APARATOS PARA LA RECEPCIÓN,
CONVERSIÓN Y TRANSMISIÓN O REGENERACIÓN
DE VOZ, IMAGEN U OTROS DATOS.

SOPORTES ÓPTICOS GRABADOS PARA
REPRODUCIR IMAGEN O IMAGEN Y SONIDO.

LOS DEMÁS SOPORTES ÓPTICOS GRABADOS.
CAMIONETAS PICK-UP DE ENCENDIDO POR
COMPRESIÓN, ENSAMBLADAS CON PESO TOTAL
CON CARGA MÁXIMA INFERIOR O IGUALA 4.537
T. DIESEL |

3 3925.90.60.00

4 5401.10.00.00

m

16506.10.00.00
7228.80.00.00

7304,22.00.00
7304.23.00.00
8207.13.10.00

10. 8207.13.20.00
1 8207.13.30.00

12 8207.13.90.00

13 8207.19.10.00
14 8207.19.21.00
15 8207.19-29.00

16 8207.19.30.00
17 8207.19.80.00

18 8207.90.00.00
19 8430.41.00.00

20 8430.49.00.00
21 8431.43.10.00

22 B431.43:90.00

23 8517.61.00.00
8517.62.90.00

25 8523.40.22.00

B523.40.29.00
8704.21.10.10

ElPemano
Lima, lunes 26 de abri de 2010.

% NORMAS LEGALES

417937

2

41

43

45

48

SUBPARTIDA | DESCRIPCION
NACIONAL |
28 870520.00.00 CAMIONES AUTOMÓVILES PARA SONDEO O
PERFORACIÓN.

005.30.00.00  CAMARAS ESPECIALES PARÁ FOTOGRAFÍA
SUBMARINA O AÉREA, EXAMEN MÉDICO DE
ÓRGANOS INTERNOS O PARA LABORATORIOS DE
MEDICINA LEGAL O IDENTIFICACIÓN JUDICIAL.

9011.10.00.00 MICROSCOPIOS ESTEREOSCOPICOS.

9011.20.00.00 LOS DEMÁS MICROSCOPIOS PARA
FOTOMICROGRAFÍA, CINEFOTOMICROGRAFÍA O
MICROPROYECCIÓN,

9012.10.00.00. MICROSCOPIOS, EXCEPTO LOS ÓPTICOS,
DIFRACTÓGRAFOS.

3014.20.00.00 INSTRUMENTOS Y APARATOS PARA NAVEGACIÓN
AEREAO ESPACIAL (EXCEPTO LAS BRÚJULAS)

9014.80.00. 00 LOS DEMÁS INSTRUMENTOS Y APARATOS DE
NAVEGACIÓN,

9015.10.00.00 TELEMETROS
9015.20.10.00 TEODOLITOS.
9015.20.20.00 . TAQUÍMETROS.
9015.30.00.00 NIVELES.

9015.40.10.00 INSTRUMENTOS Y APARATOS DE
FOTOGRAMETRÍA, ELECTRICOS O
ELECTRÓNICOS.

9015.40.90.00 LOS DEMÁS INSTRUMENTOS Y APARATOS DE
FOTOGRAMETRÍA EXCEPTO ELÉCTRICOS O
ELECTRÓNICOS.

19015.80.10.00 LOS DEMÁS INSTRUMENTOS Y APARATOS
ELÉCTRICOS O ELECTRÓNICOS EXCEPTO DE
FOTOGRAMETRÍA,

9015.80.90.00 LOS DEMAS INSTRUMENTOS Y APARATOS
EXCEPTO ELÉCTRICOS O ELECTRÓNICOS,

9015.90.00.00 PARTES Y ACCESORIOS. s

9020.00.00.00 LOS DEMÁS APARATOS RESPIRATORIOS Y |
MÁSCARAS ANTIGÁS, EXCEPTO LAS MÁSCARAS
DE PROTECCIÓN SIN MECANISMO NI ELEMENTO
FILTRANTE AMOVIBLE.

9027.30.00.00 ESPECTRÓMETROS, ESPECTROFOTOMETROS Y
ESPECTRÓGRAFOS QUE UTILICEN RADIACIONES
ÓPTICAS (UV, VISIBLES, IR)

9030.33.00.00 LOS DEMÁS INSTRUMENTOS Y APARATOS PARA
MEDIDA O CONTROL DE TENSIÓN. INTENSIDAD,
RESISTENCIA O POTENCIA, SIN DISPOSITIVO
REGISTRADOR.

ll. SERVICIOS

»)

Servicios de Operaciones de Exploración Minera:

Topográficos y geodésicos.

Geológicos y geotécnicos (incluye petrográficos, mineragráficos,
hidrológicas, restitución fotogramétrica, fotografias aéreas, mecánica de
rocas).

Servicios geofisicos y geoquimicos (incluye ensayes)

Servicios de perforación diamantna y de circulación reversa (roto
percusiva)

Servicios aerotopográficos.

Servicios de interpretación multiespectral de imágenes ya sean satelitales
« equipos aerolransportados.

Ensayes de laboratorio (análsis de minerales, suelos, agua, etc.)
Otros Servicios Vinculados a las Actividades de Exploración Minera

Servicio de alojamiento y alimentación del personal operativo del Titular
del Proyecto

Senuicio de asesoría, consultoria, estudios técnicos especiales y auditorias|
destinados alas actividades de exploración minera

Servicios de diseño, construcción, montaje industrial, eléctrico y mecánico,
armado y desarmado de maquinarias y equipo necesario para las
actividades de la exploración minera,

Servicios de inspección, mantenimiento y reparación de maquinaria y

equipo utilizado en las actvidades de exploración minera,

Alquier o arrendamiento financiero de maquinara, vehículos y equipos
necesarios para las actividades de exploración,

Transporte de personal, maquinaria, equipo, matenales y suministros
necesarios para las actividades de exploración yla constucción de
campamentos.

Servicios médicos y hospitalarios. |
- Servicios relacionados con la protección ambiental
Servicios de sistemas e informática.

Servicios de comunicaciones, incluyen comunicación radial, telefonia
satelital.

Servicios de seguridad industrial y contraincendio

Servicios de seguridad y vigiancia de instalaciones y personal operativo.
Servicios de seguros.

Servicios de rescate, auxilio.

485392-1

Otorgan permisos de pesca a empresas
para Operar embarcaciones pesqueras
de banderas ecuatoriana, panameña y
venezolana

RESOLUCIÓN DIRECTORAL
N* 181-2010-PRODUCE/DGEPP

Lima, 19 de marzo del 2010

Visto el escrito de Registro N* 00018897-2010 del 05
de marzo del 2010, presentado por don JOHNNY HERNAN
CHIGNE MURO, con domicilio legal en Av. Victor Andrés
Belaunde N* 181 Of. 404, distrito de San Isidro, provincia
de Lima, departamento de Lima, en representación de la
empresa SHELLFISH S.A.

CONSIDERANDO:

Que el inciso c), del artículo 43% del Decreto Ley
N” 25977, Ley General de Pesca, dispone que las personas
naturales o jurídicas requerirán de permiso de pesca para
la operación de embarcaciones pesqueras de bandera
nacional y extranjera. Asimismo, el artículo 47% de dicha
norma establece que las operaciones de embarcaciones
de bandera extranjera en aguas jurisdiccionales peruanas,
se efectuarán sobre el excedente de la captura permisible
no aprovechada de recursos hidrobiológicos por la
fota existente en el país, sujetándose a los términos y
condiciones establecidos en la legislación interna sobre
preservación y explotación de los recursos hidrobiológicos
y sobre los procedimientos de inspección y control, para lo
Cual los armadores extranjeros deberán acreditar domicilio
y representación legal en el pais;

Que los artículos 44* y 45* del Decreto Ley N* 25977,
Ley General de Pesca, establecen que el permiso de
pesca es un derecho especifico que el Ministerio de la
Producción otorga a plazo determinado para el desarrollo
de las actividades pesqueras, previo pago de los derechos
correspondientes;

Que el inciso c) del articulo 48% de la referida Ley
dispone que la pesca en aguas jurisdiccionales peruanas
podrá llevarse a cabo por embarcaciones de bandera
extranjera, para la extracción de recursos de oportunidad
O altamente migratorios o aquellos otros subexplotados
que determine el Ministerio de la Producción, mediante el
pago de derechos por permiso de pesca:

Que mediante Decreto Supremo N*032-2003-PRODUCE
del 04 de noviembre de 2003, se aprobó el Reglamento
de Ordenamiento Pesquero del Atún, estableciéndose en
su numeral 7.3 del articulo 7” el monto de los derechos
de pesca para las embarcaciones pesqueras atuneras de
bandera extranjera en US$ 50.00 (cincuenta dólares de los
Estados Unidos de América) por cada tonelada de Arqueo
Neto, por un período de tres (3) meses;

Que mediante el escrito del visto, don JOHNNY
HERNAN CHIGNE MURO en representación de la

ANEXO lll
EXPLORACIONES COLLASUYO SAC
CONCESIONES MINERAS

ITEM NOMBRE DE CODIGO HECTAREAS PROYECTO
CONCESION UNICO

1 ACCHA-3 010100594 1000 ACCHA

2 ACCHA-4 010100694 1000 ACCHA

3 ACCHA-5 010100794 1000 ACCHA

4 ALCATRAZ 1 010239303 300 YANQUE

5 ALCATRAZ 2 010239403 929.59 ACCHA REGIONAL
6 ALCATRAZ 3 010239503 200 ACCHA REGIONAL
Z ATENAS 1 010344803 600 ACCHA REGIONAL
8 ATENAS 10 010393506 1000 ACCHA REGIONAL
9 ATENAS 11 010393606 900 ACCHA REGIONAL
10 ATENAS 12 010393706 1000 ACCHA REGIONAL
11 ATENAS 13 010393806 1000 ACCHA REGIONAL
12 ATENAS 14 010393906 1000 ACCHA REGIONAL
13 ATENAS 15 010121108 200 ACCHA REGIONAL
14 ATENAS 2 010392706 1000 ACCHA

15 ATENAS 3 010392806 1000 ACCHA REGIONAL
16 ATENAS 4 010392906 1000 ACCHA REGIONAL
17 ATENAS 5 010393006 1000 ACCHA REGIONAL
18 ATENAS 6 010393106 1000 ACCHA REGIONAL
19 ATENAS 7 010393206 1000 ACCHA REGIONAL
20 ATENAS 8 010393306 1000 ACCHA REGIONAL
21 ATENAS 9 010393406 1000 ACCHA REGIONAL
22 DEYNA 010089903 500 ACCHA REGIONAL
23 DOLORES 1 010242703 900 YANQUE

24 DOLORES 2 010249603 100 YANQUE

25 DOLORES 3 010216304 900 YANQUE

26 DOLORES 4 010590407 600 YANQUE

27 EL SUSTO 1 010146703 200 ACCHA REGIONAL
28 GALIA 010089703 200 ACCHA REGIONAL
29 GAVIOTA 1 010089803 700 ACCHA REGIONAL
30 GORRION 1 010318403 600 ACCHA REGIONAL
31 GORRION 2 010394006 1000 ACCHA REGIONAL
32 GORRION 3 010394106 500 ACCHA REGIONAL
33 GRETA 1 010090003 500 ACCHA REGIONAL
34 JAGUAR 1 010164702 800 YANQUE

35 JAGUAR 2 010164802 800 YANQUE

36 LARISA 1 010326306 1000 ACCHA

37 LARISA 2 010326406 1000 ACCHA

38 LARISA 3 010326506 800 ACCHA REGIONAL
39 LARISA 4 010326606 700 ACCHA REGIONAL
40 LARISA 5 010326706 301.66 ACCHA REGIONAL
41 LARISA 6 010171908 200 ACCHA REGIONAL
42 LARISA 7 010172008 100 ACCHA REGIONAL
43 MELISSA 1 010090203 1000 ACCHA REGIONAL
4 MINACCASA 1 010110200 700 MINASCCASA
45 MINACCASA 4 010042701 1000 MINASCCASA
46 MINACCASA 5 010042801 800 MINASCCASA
4 MINACCASA 6 010539007 1000 MINASCCASA
48 MINACCASA 7 010539107 900 MINASCCASA
49 MINACCASA 8 010539207 1000 MINASCCASA

50 MINACCASA 9 010539307 800 MINASCCASA
51 NADIA 1 010325006 900 YANQUE

52 NADIA 2 010325106 1000 YANQUE

53 NADIA 3 010325206 1000 YANQUE

54 NADIA 4 010325306 1000 YANQUE

EN PUYANI 010110094 300 YANQUE

56 SABA 1 010325406 1000 ACCHA REGIONAL
57 SABA 10 010241608 1000 ACCHA REGIONAL
58 SABA 11 010241708 1000 ACCHA REGIONAL
59 SABA 12 010241808 800 ACCHA REGIONAL
60 SABA 2 010325506 1000 ACCHA REGIONAL
61 SABA 3 010325606 1000 ACCHA REGIONAL
62 SABA 4 010325706 900 ACCHA REGIONAL
63 SABA 5 010325806 1000 ACCHA REGIONAL
64 SABA 6 010325906 800 ACCHA REGIONAL
65 SABA 7 010326006 900 ACCHA REGIONAL
66 SABA 8 010326106 1000 ACCHA REGIONAL
67 SABA 9 010326206 1000 YANQUE

68 URPI 1 010337703 500 ACCHA REGIONAL
69 URPI 2 010163005 200 ACCHA REGIONAL
70 URPI 3 010241908 500 ACCHA REGIONAL
71 YNES 010090103 1000 ACCHA REGIONAL

